Title: To James Madison from William Eaton, 9 August 1802 (Abstract)
From: Eaton, William
To: Madison, James


9 August 1802, Tunis. Encloses copies of letters from chargé d’affaires at Tripoli and Captain Morris. These letters “serve to corroborate an opinion I have steadily entertained, and repeatedly stated to our commanders, of the necessity of having small vessels of war off and on this coast.” Points out that “there is no article in our treaty with this Bey which prohibits the sale of enemy prizes in his ports” and suggests that this could be advantageous “because it induces an idea of Security to the Tripoline Cruisers with prizes coming in here. The bay of Tunis is peculiarly favorable for intercepting these cruisers passing and repassing.” Has had no communication from any U.S. commander since the Constellation sailed from Tunis on 3 June. “And Captain McNiell being ordered home without touching here seems to me something extraordinary. Whatever may be Cap. Murray’s opinion of my measures, he ought not to sacrifice the interest of service to individual resentments. Government may as well send out quaker meeting-houses to float about this sea as frigates with Murrays in command.… Have we but one Truxton, and one Sterret in the United States?” Reports that “the arab camp called to the defence of Tripoli has undoubtedly been collected to defeat the project of Mahamet Bashaw.… If so, this amounts to unequivocal evidence of the influence that measure might have had in the war with Tripoli, if pushed to effect.” Has not informed Nissen of the project; “he appears totally uninformed of it.” The regency of Tunis is making new demands on the U.S., “among them the original demand of a vessel of war.” Will “yield no concessions.” Regrets that “our ships of war do not oftner show themselves here. The vicinity of this Regency to Tripoli, and their mutual commercial interests cannot leave the events of the war indifferent to the former.” Observes that he has received no advice from the U.S. since October 1801.
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH); Tr (NN: Cathcart Papers). RC 2 pp. Both RC and Tr marked duplicate. Extract from RC printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:229.



   
   Nissen’s letter of 27 July 1802 (3 pp.; docketed by Wagner) informed Eaton of the release of five of the eight crewmen of the captured brig Franklin and of the imminent departure of three or four Tripolitan galleys. He advised that if the pasha of Tripoli persisted in his refusal to exchange the remaining American prisoners according to an agreement made with Commodore Dale the previous year, Commodore Morris ought to inform the pasha that he could not negotiate for peace “or pay any further attention to what the Bashaw might promise when he thinks so little of a former engagement.… The Bashaw, desirous of a peace, will comply.” Nissen added that Tripoli was “entirely surrounded by Camps of Arabs, all the different tribes that acknowledge the authority of the Bashaw are here”; and the grain harvest was so good as to make the blockade not “of much service.” For another copy of this letter, see ibid., 2:212–13.



   
   Andrew Morris’s letter to Eaton of 28 July 1802 (2 pp.) described the Tripolitan galleys and their methods of operation and suggested the means by which the U.S. could prevent the capture of merchant vessels like his own. For another copy of this letter, see ibid., 2:214–15.



   
   Eaton placed an asterisk here in the letterbook copy and wrote at the bottom of the page: “*In all my communications there is not a more accurate remark than this. The Bey of Tunis would join Tripoli immediately if he had no apprehensions of loosing rather than wining by the game!”



   
   A full transcription of this document has been added to the digital edition.

